Citation Nr: 0402455	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  96-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left great toe.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right ankle.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left ankle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right hip.

7.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left hip.

8.  Entitlement to service connection for chronic fatigue and 
a sleep shift disorder, to include as due to an undiagnosed 
illness.

9.  Entitlement to service connection for sexual dysfunction, 
to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a myocardial 
infarction, claimed as chest pain, to include as due to an 
undiagnosed illness.

11.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for hypertension, to 
include as due to an undiagnosed illness.

14.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

15.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

16.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.





REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1974, from October 1981 to February 1982, from October 1988 
to April 1989, and from September 1990 to February 1992, in 
addition to multiple periods of active duty with the Army 
reserve and the Ohio National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in September 1993, July 1998, and June 2000. 

In a May 2000 decision, the Board denied all of the service 
connection claims addressed in this REMAND.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, following a 
motion by the Secretary of Veterans Affairs, vacated the 
Board's decision in part and remanded the case back to the 
Board.  The Board subsequently remanded this case back to the 
RO in August 2001.  Upon this case's return to the Board, the 
veteran has also perfected an appeal of seven increased 
rating claims.

Also, in a November 2002 statement, the veteran's 
representative raised the issue of entitlement to earlier 
effective dates for the evaluations for the veteran's 
service-connected disabilities (excepting his left great toe 
disability).  This matter is referred back to the RO for 
appropriate action.


REMAND

In his October 2002 Substantive Appeal, the veteran requested 
a VA Travel Board hearing "if no favorable decision can be 
reached."  The Board observes that, subsequently, the 
veteran's claims have remained denied, and there is no 
indication from the record of an intent to withdraw this 
hearing request.  To date, however, the RO has not responded 
to this hearing request.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 2002) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.503, 20.704 (2003)).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Cleveland VARO as soon as such a 
hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the appellant unless he is so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



